DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-3, 5-7, 9-12, 14-18 & 20-24 are pending and rejected.
Claims 4, 8, 13 & 19 are canceled.
Response to Arguments
Applicant’s arguments, see Page 11, filed July 26, 2022, with respect to the objection to Claim 21 have been fully considered and are persuasive in light of amendments to Claim 21.
The objection to Claim 21 has been withdrawn. 
Applicant’s arguments, see Page 11, filed July 26, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 3, 16-18, 20 & 23-24 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 3, 16-18, 20 & 23-24 have been withdrawn. 
Applicant’s arguments, see Pages 15-16, filed July 26, 2022, with respect to the rejections under 35 U.S.C. § 102 of Claims 11 & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112(b)
Claims 1-3, 5-7, 9-10, 14-18, 20-21 & 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “taken from a first side of the distal end portion that the lens faces” on Lines 12-13. It is unclear whether this “first side” is the same as “a side of the distal end portion” previously recited on Lines 4-5, or a separate, different side. For the purpose of examination, “taken from a first side of the distal end portion that the lens faces” is being interpreted as “taken from the side of the distal end portion that the lens faces”.
Regarding Claim 14, Claim 14 recites the limitation “taken from a first side of the distal end portion that the lens faces” on Line 6. It is unclear whether this “first side” is the same as “a side of the distal end portion” previously recited on Lines 7-8 of Claim 11, or a separate, different side. For the purpose of examination, “taken from a first side of the distal end portion that the lens faces” is being interpreted as “taken from the side of the distal end portion that the lens faces”.
Regarding Claim 16, Claim 16 recites the limitation “taken from a first side of the distal end portion that the lens faces” on Lines 18-19. It is unclear whether this “first side” is the same as “a side of the distal end portion” previously recited on Lines 13-14, or a separate, different side. For the purpose of examination, “taken from a first side of the distal end portion that the lens faces” is being interpreted as “taken from the side of the distal end portion that the lens faces”.
Regarding Claims 1, 14 & 16, Claims 1, 14 & 16, as currently written, are unclear and confusing to the point of precluding examination as considerable speculation, detailed below, must be made to determine the scope of the claims (see MPEP § 2173.06(II)). As such, no prior art has been applied to Claims 1-3, 5-7, 9-10, 14-18, 20-21 & 23-24 at this time. Examiner reserves the right to apply prior art if Applicant resolves the issues below.
Regarding Claims 1, 14 & 16, Claims 1, 14 & 16 recite a limitation, see Lines 11-14, Lines 4-7 and Line 17-20, respectively, which defines a cross-section (cs; see Examiner’s Figs. 1 & 2) of the distal end portion 10. Claims 1, 14 & 16 further recite “wherein the cross-section of the distal end portion defines a space between all surfaces of the image capturing component that face the LED and all surfaces of the LED that face the image capturing component [emphasis added]” on Lines 15-17, Lines 8-10 and Lines 21-23, respectively. A cross-section, as routinely understood by someone with ordinary skill in the art, is a two-dimensional plane that bisects a three-dimensional object. It is unclear, therefore, how this two-dimensional cross-section defines a three-dimensional space “between all surfaces of the image capturing component that face the LED and all surfaces of the LED that face the image capturing component”, when image capturing component 16 and LED 22 are three-dimensional and thus have surfaces in three-dimensions (see Examiner’s Fig. 1).
If, however, Applicant intends the cross-section to include both the two-dimensional plane cs and a first half of the distal end portion 10 (i.e., shaded portion 40a; see Examiner’s Figs. 1 & 2), further confusion arises. Specifically, if the cross-section is interpreted to additionally include the first half 40a of the distal end portion 10 and if the LED 22 is located in the second half 40b of the distal end portion, the metes and bounds of the claimed space are unclear. When the LED 22 is located in the second half 40b, it is unclear whether the space would be all encapsulation between the image capturing component 16 and the LED 22 (i.e., space sp; see Examiner’s Fig. 2) until the cross-section cs, or a portion thereof, or whether there would be no defined space at all, as the image capturing component 16 and the LED 22 would not be coplanar.
While Applicant’s arguments, see Page 14, filed July 26, 2022, illustrate a space, which occurs when the image capturing device 16 and the LED 22 are coplanar, Applicant’s arguments do not limit the location of the LED 22 in Claims 1, 14 & 16 (i.e., the claims are interpreted in light of the specification, limitations from the specifications are not read into claims; see MPEP § 2145(VI)). As such, considerable speculation regarding the metes and bounds of the cross-section, the space and the location of the LED would be required and thus applying prior art would be improper.

    PNG
    media_image1.png
    635
    880
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1288
    718
    media_image2.png
    Greyscale


Regarding Claims 2-3, 5-7, 9-10, 15, 17-18, 20-21 & 23-24, Claims 2-3, 5-7, 9-10, 15, 17-18, 20-21 & 23-24 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 2009/0043166).
Regarding Claim 11, Ishii discloses a method for forming ([0047]) a distal end portion (Fig. 1, 47; [0035]) of a medical device (Fig. 1, 1; [0031]), comprising:
positioning only an image capturing component (Fig. 3, 2 comprising 21, 24, 25, 26, 27, 28 and 120; [0049]), a light source (Fig. 3, 4; [0035]), a conduit (Fig. 3, 23; [0054]), and circuitry associated with the image capturing component and the light source (Fig. 3, 22; [0049]) in a cavity (Fig. 3, 111-113; [0045] – [0047]) of a mold (Fig. 3, a mold comprising 6 and 7; [0044] & [0063]), wherein the image capturing component includes a lens (Fig. 3, 20; [0039]), and the lens of the image capturing component includes a side-facing surface (Figs. 2 & 3, 47k; [0038]) between a proximal end of the distal end portion and a distal end of the distal end portion for receiving light from a side of the distal end portion between the proximal end and the distal end (Figs. 2 & 3, 47k is between a proximal end and a distal end of 47 and is configured to receive light from a peripheral side of 47; [0125]);
introducing an encapsulating material (Fig. 3, 90; [0049]) into the cavity ([0065]), wherein the introduced encapsulating material encompasses at least a portion of the image capturing component and a portion of the light source (Fig. 3, 90 has internal surfaces that contact and partially encompass 2 and 4; [0061] & [0063]);
allowing the encapsulating material to harden ([0119]); and
attaching the distal end portion to a distal end of a shaft to form an endoscope (Fig. 1, 47 is attached to a distal end of 45 via 46 to form 1; [0037]), wherein the endoscope comprises a proximal control portion at a proximal end of the shaft (Fig. 1, 43; [0031]), wherein the shaft and the distal end portion are configured for insertion into a body lumen of a patient (Fig. 1, 45 and 47 comprise 42 wherein 42 is inserted into a patient; [0035] & [0037]) while the proximal control portion remains outside the body lumen ([0031]).
Regarding Claim 12, Ishii discloses the method of Claim 11. Ishii further discloses wherein the cavity includes a negative of at least one of a prism, an aperture, a filter, a diffuser, a dispersing light feature (Figs. 3, 12 & 13, 6 has notches for 3 wherein 3 disperses light with variable brightness; [0062] & [0126] – [0129]), mirror, a window, a grating, or a collimating light feature, or combinations thereof.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2009/0043166) in view of Hayakawa (US 2020/0008658).
Regarding Claim 22, Ishii discloses the method of Claim 11. Ishii fails to explicitly disclose wherein the encapsulation comprises a distally-facing curved surface at a distal-most end of the encapsulation, wherein the distally-facing curved surface protrudes from adjacent surfaces of the encapsulation and mates with a corresponding feature of a cap portion.
However, Hayakawa teaches a distal end portion (Fig. 1, 5; [0035]) of a medical device (Fig. 1, 1; [0031]) comprising:
an encapsulation (Figs. 1 & 3, 20; [0035]);
a cap portion (Figs. 1 & 3, 30; [0036]);
wherein the encapsulation includes a ridge (Fig. 3, 21a; [0047]) shaped so as to mate with the cap portion (Fig. 9, 21a engages 30e of 30; [0047]), wherein the ridge includes a side-facing surface between a proximal end and a distal end of the distal end portion (Fig. 3, 21a is disposed on an outer peripheral surface of 20 between A and B of 20; [0047]), protruding from an adjacent surface of the encapsulation (Fig. 3, 21a projects in U from 20; [0047]), and defining a linear edge (21a is substantially linear; see Fig. 5), for aligning the encapsulation with the cap portion and permitting a slide fit or a press fit between the encapsulation and the cap portion (Fig. 9, 21a aligns and engages 30e of 30 permitting for a press-fit (i.e., requiring a weak force to break from a user’s finger) between 20 and 30; [0109]); and
a distally-facing curved surface (Fig. 3, 22a; [0054]) at a distal-most end of the encapsulation (22a is disposed on a distal end of 20; see Fig. 3), wherein the distally-facing curved surface protrudes from adjacent surfaces of the encapsulation (Fig. 3, 22a protrudes from 22 of 20; [0056]) and mates with a corresponding feature of the cap portion (Fig. 7, 22a engages with 30f; [0056]).
The advantage of the distal end cover is to electrically insulate the distal end portion (Hayakawa; [0006]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by Ishii, to include the distal end cover taught by Hayakawa, to electrically insulate the distal end portion (Hayakawa; [0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795